UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 CITIZENS FOR RESPONSIBILITY AND
 ETHICS IN WASHINGTON,

           Plaintiff,
                  v.                                      Civil Action No. 08-1046 (JDB)
 U.S. DEPARTMENT OF HOMELAND
 SECURITY,

           Defendant.


                                  MEMORANDUM OPINION

       Plaintiff Citizens for Responsibility and Ethics in Washington ("CREW") brings this

action against the United States Department of Homeland Security ("DHS"), and its component,

United States Customs and Border Protection ("CBP"), pursuant to the Freedom of Information

Act ("FOIA"), 5 U.S.C. § 552 et seq., seeking certain records pertaining to the placement of the

U.S.-Mexico border fence. CREW's FOIA request has two parts, the first of which concerns

records relating to an allegation that the border fence will bypass property owned by Ray L. Hunt

as a result of undue influence. Now before the Court are the parties' cross-motions for partial

summary judgment with respect to the first part of CREW's FOIA request.1 At issue are twenty-

one documents withheld by the government, in whole or part, pursuant to FOIA Exemption 5.

                                         BACKGROUND

       In 2006, Congress passed the Secure Fence Act, Pub. L. No. 109-367, 120 Stat. 2638 (Oct.

26, 2006), authorizing construction of 700 miles of fencing along the U.S.-Mexico border,




       1
           The second part of CREW's FOIA request is not at issue here.
including portions of the border located in Texas. Compl. ¶ 5. Decisions concerning the

proposed location of the border fence in Texas have been controversial and there have been

allegations that wealthy and well-connected landowners have influenced the siting process. Pl.'s

Statement of Material Facts Not in Dispute ¶ 1. In February 2008, The Texas Observer published

an article suggesting that undue influence may have played a role in the decision that border fence

construction would bypass land owned by Ray L. Hunt, a "Dallas billionaire" and "close friend of

President George W. Bush." Id.; Pl.'s Ex. A (Melissa del Bosque, Holes in the Wall; Homeland

Security Won't Say Why the Border Wall Is Bypassing the Wealthy and Politically Connected,

The Texas Observer, Feb. 18, 2008).

       Soon after this article appeared, CREW sent a letter to CBP's FOIA Director, requesting,

pursuant to the FOIA:

       [A]ny and all records dating from January 20, 2001 to the present reflecting
       communications concerning Ray L. Hunt, Hunt Consolidated, Inc., or any
       properties known to be owned by Ray L. Hunt and/or Hunt Consolidated, Inc. and
       the construction of fencing along the border between the U.S. and Mexico.

Hanson Decl. ¶ 4; Answer, Ex. A (CREW's FOIA request to CBP, Mar. 17, 2008). Following the

initiation of this action on June 18, 2008, the parties agreed to narrow CREW's original request

and also to bifurcate the processing of the request. Hanson Decl. ¶ 4; Answer ¶ 7. With respect

to the first part of CREW's request, the new terms agreed to by the parties are as follows:

       Any and all records, regardless of format, dating from January 20, 2001 to the
       present reflecting communications concerning Ray L. Hunt, Hunt Consolidated,
       Inc., or any properties known to be owned by Ray L. Hunt and/or Hunt
       Consolidated, Inc. and the construction of fencing along the border between the
       U.S. and Mexico, including but not limited to, input sought or received from Mr.
       Hunt and/or Hunt Consolidated on border fence construction.

Id.



                                                -2-
       Following a search of its records, CBP released a total of thirty-two responsive

documents. The majority of these documents were redacted, in whole or part, pursuant to FOIA

Exemptions 5, 6 and 7(E). CBP has moved for summary judgment with respect to these claimed

exemptions and in support it has submitted a Vaughn Index, the declaration of Mark Hanson,

Director of the FOIA Division at CBP's Office of International Trade, and redacted copies of all

responsive documents. For its part, CREW challenges only the redactions made pursuant to

Exemption 5, a protection invoked by CBP with respect to twenty-one documents. As to these

disputed documents, CREW contends that CBP's submissions are inadequate to satisfy its burden

and, accordingly, summary judgment should be granted in CREW's favor. On July 29, 2009, after

full briefing on the cross-motions for partial summary judgment, the Court ordered CBP to

produce unredacted copies of the disputed documents for in camera inspection. Now that the

Court has completed its inspection of those documents, the parties' cross-motions are ripe for

resolution.

                                            STANDARD

       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is appropriate

"if the pleadings . . . and any affidavits show that there is no genuine issue as to any material fact

and that the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(c). Material

facts are those that "might affect the outcome of the suit under the governing law." Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant bears the initial burden of

demonstrating the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The party opposing a motion for summary judgment, however, "may not rely

merely on allegations or denials in its own pleading; rather, its response must -- by affidavits or as



                                                  -3-
otherwise provided in this rule -- set out specific facts showing a genuine issue for trial." Fed. R.

Civ. P. 56(e)(2). The nonmoving party must do more than simply "show that there is some

metaphysical doubt as to the material facts." Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). Any factual assertions in the movant's affidavits will be

accepted as being true unless the opposing party submits his own affidavits or other documentary

evidence contradicting the assertion. Neal v. Kelly, 963 F.2d 453, 456 (D.C. Cir. 1992).

       FOIA requires a federal agency to release all records responsive to a proper request except

those protected from disclosure by one or more of nine enumerated exemptions set forth at 5

U.S.C. § 552(b). The district court is authorized "to enjoin [a federal] agency from withholding

agency records or to order the production of any agency records improperly withheld from the

complainant." 5 U.S.C. § 552(a)(4)(B); see Kissinger v. Reporters Comm. for Freedom of the

Press, 445 U.S. 136, 139 (1980). The agency has the burden of proving that "each document that

falls within the class requested either has been produced, is unidentifiable, or is wholly exempt

from the Act's inspection requirements." Goland v. Central Intelligence Agency, 607 F.2d 339,

352 (D.C. Cir. 1978), cert. denied, 445 U.S. 927 (1980) (internal citation and quotation omitted);

see also Maydak v. Dep't of Justice, 218 F.3d 760, 764 (D.C. Cir. 2000) (the government has the

burden of proving each claimed FOIA exemption). The district court may award summary

judgment to an agency solely on the basis of information provided in affidavits or declarations

that describe "the documents and the justifications for nondisclosure with reasonably specific

detail, demonstrate that the information withheld logically falls within the claimed exemption,

and are not controverted by either contrary evidence in the record nor by evidence of agency bad

faith." Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981); see also Vaughn v.



                                                 -4-
Rosen, 484 F.2d 820, 826 (D.C. Cir. 1973), cert. denied, 415 U.S. 977 (1974).

                                           ANALYSIS

       According to CBP, the twenty-one documents at issue here were created as part of the

agency's effort to counter allegations in The Texas Observer article that Ray L. Hunt received

preferential treatment relating to the placement of the border fence. See Def.'s Reply and Opp'n

to Pl.'s Cross-Mot. for Summ. J. ("Def.'s Reply") at 4-5. CBP contends, then, that certain

information contained in those documents is properly withheld pursuant to FOIA Exemption 5 "to

protect the internal deliberations within CBP."2 Id. at 5. Exemption 5 applies to "inter-agency or

intra-agency memorandums or letters which would not be available by law to a party other than

an agency in litigation with the agency." See 5 U.S.C. § 552(b)(5). "'Courts have construed this

exemption to encompass the protections traditionally afforded certain documents pursuant to

evidentiary privileges in the civil discovery context, including materials which would be

protected under the attorney-client privilege, the attorney work-product privilege, or the executive

deliberative process privilege.'" Rockwell Int'l Corp. v. Dep't of Justice, 235 F.3d 598, 601 (D.C.

Cir. 2001) (quoting Formaldehyde Inst. v. Dep't of Health and Human Servs., 889 F.2d 1118,

1121 (D.C. Cir. 1989)). In the FOIA context, the deliberative process privilege applies to inter-

or intra-agency documents that are both pre-decisional and deliberative. See Baker & Hostettler

LLP v. Dep't of Commerce, 473 F.3d 312, 321 (D.C. Cir. 2006).

       In support of its position, CBP has submitted the declaration of Mark Hanson, Director of

the FOIA Division at CBP's Office of International Trade. The Hanson declaration first recites



       2
         CBP also seeks to justify one of its redactions on the basis of the attorney-client
privilege, see Def.'s Mem. of P. & A. in Supp. of Def.'s Mot. for Summ. J. in Part ("Def.'s Mem.")
at 16-17, which is discussed below.

                                                -5-
the well-established proposition that the deliberative process privilege prevents injury to the

quality of agency decisions by: (1) encouraging open, frank discussions on matters of policy

between subordinates and superiors; (2) protecting against premature disclosure of proposed

policies before they are adopted; and (3) protecting against public confusion that might result

from the disclosure of reasons and rationales that were not in fact ultimately the grounds for an

agency's decision. Hanson Decl. ¶ 12; see Nat'l Labor Relations Bd. v. Sears, Roebuck & Co.,

421 U.S. 132, 151-53 (1975); Coastal States Gas Corp. v. Dep't of Energy, 617 F.2d 854, 866

(D.C. Cir. 1980). Beyond this general policy justification, the Hanson declaration contains only

three paragraphs that address the applicability of Exemption 5 to the disputed documents.

Initially, he asserts that Exemption 5 "has been applied in order to protect chains of e-mail

messages that detail the internal deliberations of CBP personnel that would reveal both the

deliberative-thought process of CBP individuals and the overall decision-making process of CBP

as an agency." Hanson Decl. ¶ 13. Next, he claims that the redactions protect "internal agency

deliberations" relating to "the normal back-and-forth that precedes an agency decision, in this

case the agency response to allegations of improper preferential treatment being afforded Ray L.

Hunt." Id. ¶ 14. Lastly, Hanson contends that Exemption 5 "was also applied to draft

documents," which are covered by the deliberative process privilege because their disclosure

"would reveal deliberations regarding what should, and should not, have been included in the

final version of the document." Id. ¶ 15.

       CBP has also attached a Vaughn Index to the Hanson declaration.3 The Index essentially

reiterates the same general justifications contained in the declaration on a document-by-document

       3
       Any reference herein to CBP's Vaughn Index is a reference to the amended version,
which was filed as an attachment to CBP's reply brief.

                                                 -6-
basis and also provides some descriptive details of the documents themselves. The information

withheld pursuant to Exemption 5 has been labeled clearly on the redacted documents, all of

which were provided by CBP as attachments to its summary judgment motion.

       CREW responds that the information furnished by CBP does not come close to justifying

the agency's exemption claims. CREW attacks both the Hanson declaration and the Vaughn

Index4 as vague and conclusory, arguing that these are precisely the type of supporting materials

that the D.C. Circuit has long found to be inadequate to justify non-disclosure. See Pl.'s Mem. in

Opp'n to Def.'s Mot. for Summ. J. in Part and in Supp. of Pl.'s Cross-Mot. for Summ. J. in Part

("Pl.'s Mem.") at 6; see also King v. U.S. Dep't of Justice, 830 F.2d 210, 219 (D.C. Cir. 1987).

According to CREW, then, CBP's reliance on Exemption 5 is unsustainable because the agency

has failed to demonstrate that the withheld documents, including those purported to be "drafts,"

are pre-decisional and deliberative. See Pl.'s Mem. at 8-12. CREW also challenges several other

aspects of CBP's Vaughn submission, including its failure to address whether all "purely factual"

material has been released and its failure to demonstrate that all reasonably segregable non-

exempt material has been released. See id. at 12-14.

       In response, CBP asserts that irrespective of its Vaughn submission, "the redacted

documents themselves demonstrate FOIA Exemption 5 was properly asserted in this case." Def.'s

Reply at 10. By way of example, CBP claims that a review of three separate email strings,

comprising sixteen of the twenty-one disputed documents, "shows that a substantial portion of the

e-mails were not redacted, and the unredacted portions contained sufficient information to afford

Plaintiff a meaningful opportunity to contest, and the district court an adequate foundation to

       4
       The Court will refer to the Hanson declaration and the Vaughn Index, together, as CBP's
Vaughn submission.

                                                -7-
review, the soundness of the withholding." Id. at 11. For its part, CREW argues that CBP's

exemption claims are no less opaque after examining the redacted documents themselves. See

Pl.'s Reply Mem. in Supp. of Pl.'s Cross-Mot. for Summ. J. in Part ("Pl.'s Reply") at 2-3.

       As a threshold matter, the Court agrees with CREW that generally CBP's Vaughn

submission is vague, conclusory and inadequate to justify the grant of summary judgment in the

agency's favor. Put simply, this Court cannot fairly assess the propriety of the Exemption 5

redactions because there is a dearth of "reasonably specific detail" about both the individual

redactions themselves and the documents as a whole. See Casey, 656 F.2d at 738. This is true

even when CBP's Vaughn submission is considered in conjunction with the unredacted portions

of the redacted documents. Nevertheless, after careful in camera review of the unredacted

documents the Court can resolve most of the disputed exemption claims. There remain, however,

several exemption claims that cannot be resolved at this time because the Court simply possesses

insufficient information to find as a matter of law that one of the parties is entitled to summary

judgment. In those instances, summary judgment will be denied without prejudice as to both

parties and CBP will be required to provide a supplemental Vaughn submission containing a more

detailed description of the document.

A.     April 21, 2008 Email String -- Document Nos. 13, 14, 17, 19, 20, 235

       The majority of the contested documents are email strings, that is to say that the

documents are comprised of related, or in many cases identical, emails concerning the same

inquiry or topic. The first of these email strings began with an email sent on April 21, 2008 at

12:54 p.m. with the subject line "SECRETARY TASKER - Hunt Fence." Six of the disputed



       5
           The Document Nos. refer to those used in CBP's Vaughn Index.

                                                 -8-
documents -- Document Nos. 13, 14, 17, 19, 20, 23 -- are part of this April 21 email string and

within those documents there are four separate redactions made pursuant to Exemption 5.6

       CBP contends that the redactions are justified by Exemption 5 because the emails sought

input from subordinate officials in order to develop the Secretary's response to a congressional

inquiry related to the allegations in The Texas Observer article. See Def.'s Reply at 11, 16. CBP

asserts, then, that these emails detail an "intra-agency discussion" regarding who will gather and

select information in response to the allegations, including those related to Hunt. See id. at 16.

Hence, according to CBP, these "intra-agency deliberations" concerning its response to the

allegations "are subject to redaction under the deliberative process privilege." See id. at 17.

CREW takes issue with "'the role, if any, that the [disputed] document[s] play[ed] in the process

of agency deliberations.'" See Pl.'s Reply at 3 (quoting Formaldehyde Inst., 889 F.2d at 1123).

CREW argues, then, that the redacted material in these emails is not "deliberative" at all because

it played no role in the formulation of substantive policy -- it merely catalogs "mundane" details

about agency activities. See id. at 4.

       Based on an in camera review, the Court agrees with CREW -- the material covered by

Redactions 1 through 4 is not "deliberative." Redactions 1 and 2 are both requests for factual

information regarding Hunt's property and other related issues, Redaction 3 is a request for

assistance in gathering information about Hunt's property, and Redaction 4 discusses what sector



       6
         For ease of reference, the Court will refer to those redactions in chronological order, as
follows: Monday, April 21, 2008, 12:54 p.m. ("Redaction 1"); Monday, April 21, 2008, 1:07 p.m.
("Redaction 2"); Monday, April 21, 2008, 1:27 p.m. ("Redaction 3"); Monday, April 21, 2008,
1:29 p.m. ("Redaction 4"). Document No. 13 contains Redactions 1 and 3, Document No. 14
contains Redaction 1, Document No. 17 contains Redactions 1, 2 and 4, Document No. 19
contains Redactions 1, 2 and 4, Document No. 20 contains Redactions 1, 2 and 4, and Document
No. 23 contains Redactions 1 and 2.

                                                 -9-
of CBP should have responsibility for the foregoing requests. Although it is true that these

redactions are, in the most general sense, part of an intra-agency discussion relating to CBP's

response to the allegations in The Texas Observer article, no agency policy is being debated or

discussed here -- a task is simply being identified and assigned. And regarding the agency's

official response to the Hunt allegations, there is not even a hint of deliberation to be found here.

Of course, the absence of such deliberation seems reasonable because this email string captures

the very genesis of that process, before there is anything of substance to shape. Indeed, the

redacted materials are, quite plainly, not recommendations, drafts, proposals, suggestions or the

like, reflecting "the personal opinions of the writer," nor do they reveal the "give-and-take of the

consultative process." See Coastal States, 617 F.2d at 866. Hence, the release of this information

will have no impact whatsoever on the quality of CBP's decisions because it is not "so candid or

personal in nature that public disclosure is likely in the future to stifle honest and frank

communication within the agency." See id.; see also Morley v. CIA, 508 F.3d 1108, 1126 (D.C.

Cir. 2007). After any appropriate redactions are made pursuant to Exemption 6, then, CBP must

release all portions of the April 21 email string currently being withheld under Exemption 5.

B.     April 30, 2008 Email String -- Document Nos. 10, 11

       The second email string originated with a message sent on April 30, 2008 at 10:08 a.m.

with the subject line "Hunt property." This email string consists of only two documents --

Document Nos. 10 and 11 -- and the same redaction is at issue in both. Here, the body of an

email, sent on May 10, 2008 at 7:48 a.m. with the subject "Fw: Read ahead for Jay Ahern:

Monday meeting with S1 on Thompson letter," has been redacted. CBP's rationale for its

exemption claim, and CREW's corresponding challenge, are essentially identical to those outlined



                                                 -10-
above and do not bear repeating.

       After examining the unredacted documents, the Court concludes, once again, that the

material that CBP seeks to withhold is not "deliberative" and must be released. In sum, the

redacted material identifies the fact that a meeting is scheduled to take place (a fact also obvious

from the subject line), the purpose of that meeting and a request to prepare materials for one of

the meeting participants. It is well-established that the deliberative process privilege generally

does not shield purely factual information from disclosure. See, e.g., Judicial Watch, Inc. v. Dep't

of Justice, 365 F.3d 1108, 1113 (D.C. Cir. 2004); Petroleum Info. Corp. v. U.S. Dep't of Interior,

976 F.2d 1429, 1434 (D.C. Cir. 1992). Here, the redacted material is almost entirely factual and

therefore is not properly withheld under Exemption 5. Moreover, this material does not reflect

"the personal opinions of the writer," nor is it "so candid or personal in nature that public

disclosure is likely in the future to stifle honest and frank communication within the agency." See

Coastal States, 617 F.2d at 866. Hence, summary judgment will be granted in favor of CREW

with respect to Document Nos. 10 and 11 and CBP must release the material that has been

redacted pursuant to Exemption 5.

C.     June 27, 2008 Email String -- Document Nos. 12, 15, 16, 18, 21, 22, 24, 28

       The third, and final, email string originated on June 27, 2008 at 8:00 a.m. with the subject

line "What Say We?"7 and relates to a task regarding River Bend, Tamez and Sabal Palm, three

points of interest relating to the border fence. The June 27 email string is comprised of eight

documents -- Document Nos. 12, 15, 16, 18, 21, 22, 24, 28 -- which are actually a mix of both

       7
          In Document No. 12, this subject line is not redacted, but in all other documents it is
redacted pursuant to Exemption 5. Even if Exemption 5 has not been waived with respect to this
subject line, and there is a strong argument that it has been, the Court concludes that the content
of the subject line itself is not "deliberative" and must not be redacted on any document.

                                                 -11-
emails and attachments. Within the email string there are three primary redactions made under

the deliberative process privilege, which appear in almost every document.8 Document Nos. 22

and 24 also contain attachments that have been redacted heavily on the same rationale. And,

finally, Document No. 28 has two Exemption 5-based redactions that are unique to it, one of

which was made pursuant to the attorney-client privilege.9

       Although both parties are entitled to some relief, the Court is unable to resolve all of

CBP's exemption claims on these documents at this time due to the lack of detail in the agency's

Vaughn submission. Beginning, then, with Redaction 1, the Court concludes that Exemption 5

justifies withholding the first portion of this message -- i.e., all material through the end of the

bullet-pointed list. This material is plainly "predecisional" because it predates CBP's final

response, to Congress or the public, regarding the Hunt allegations. See Def.'s Reply at 14 (citing

Coastal States, 617 F.2d at 866). It is also "deliberative" because it expresses "the personal

opinions of the writer" regarding the substance of CBP's response and public disclosure of such

material "is likely in the future to stifle honest and frank communication within the agency." See

Coastal States, 617 F.2d at 866. Redaction 2 is also proper for the same reasons because it

consists, almost entirely, of text that appears to have been copied directly from the first portion of

Redaction 1.


       8
         For ease of reference, the Court will refer to these three redactions in chronological
order, as follows: Friday, June 27, 2008, 8:00 a.m. ("Redaction 1"); Thursday, July 3, 2008, 3:09
p.m. ("Redaction 2"); Monday, July 7, 2008, 9:50 a.m. ("Redaction 3"). Document No. 12
contains Redactions 1 and 2, Document No. 15 contains Redactions 1, 2 and 3, Document No. 16
contains Redactions 1, 2 and 3, Document No. 18 contains Redactions 1, 2 and 3, Document No.
21 contains Redactions 1 and 2, Document No. 22 contains Redactions 1, 2 and 3, Document No.
24 contains Redactions 1 and 2, and Document No. 28 contains Redaction 1.
       9
         Once again, the parties' arguments both for and against the application of Exemption 5
are essentially the same as those set forth previously and will not be recounted.

                                                  -12-
       However, the final portion of Redaction 1 -- i.e., the final two paragraphs -- is not

"deliberative" and must be released. No agency policy is being debated or discussed there; hence,

there is no threat to the quality of agency decisions and no potential chilling effect on "honest and

frank communication within the agency." See id. This portion of the message is also easily

segregable from the exempt portion and therefore must be released. See 5 U.S.C. § 552(b) ("Any

reasonably segregable portion of a record shall be provided to any person requesting such record

after deletion of the portions which are exempt under this subsection."); see also Trans-Pacific

Policing Agreement v. U.S. Customs Serv., 177 F.3d 1022, 1027 (D.C. Cir. 1999) (quoting Mead

Data Cent., Inc. v. U.S. Dep't of the Air Force, 566 F.2d 242, 260 (D.C. Cir. 1977)) ("'It has long

been a rule in this Circuit that non-exempt portions of a document must be disclosed unless they

are inextricably intertwined with exempt portions.'").

       Redaction 3 also contains exempt and non-exempt portions. The first portion, which is

properly withheld under the deliberative process privilege, covers all material preceding

numbered paragraph 2. In addition to containing some of the same exempt material from

Redactions 1 and 2, this portion also consists of the author's personal opinions and

recommendations regarding the formulation of the agency's substantive response to the Hunt

allegations. It is clear, then, that this material is both "predecisional" and "deliberative" and

hence its release is likely to adversely affect the quality of agency decisions. The remainder of

this email -- i.e., numbered paragraphs 2 and 3 -- is, however, not properly withheld because it is

not "deliberative." The agency's response to the Hunt allegations is not being debated or

discussed therein, but rather a task is being assigned and an inquiry is being made as to the

whereabouts of certain preexisting information. Hence, the release of this material, which is



                                                 -13-
easily segregable, is not likely to damage the quality of agency decisions by "stifl[ing] honest and

frank communication within the agency." See Coastal States, 617 F.2d at 866.

       The Court next turns to the heavily redacted attachments that are part of Document Nos.

22 and 24. The Vaughn Index describes the attachment that comprises the last two pages of

Document No. 22 as "Talking Points related to border fence at Hunt Ranch." Vaughn Index at 8.

The attachment itself is also labeled as a "draft" and "for official use only." After reviewing the

unredacted version of this attachment, however, the Court is still unable to determine whether

Exemption 5 is properly invoked because CBP's Vaughn submission lacks sufficient detail about

the document and its role in the decisionmaking process. Although CBP puts much stock in its

characterization of this document as a "draft" containing "talking points," that, without more

context, such as the attachment's author, recipient, purpose or use, is insufficient to assess the

exemption claim. See, e.g., Judicial Watch, Inc. v. U.S. Postal Serv., 297 F. Supp. 2d 252, 265-66

(D.D.C. 2004) (denying cross-motions for summary judgment with respect to "draft talking

points" because the agency failed to identify specifics about the document's "place in a particular

decisionmaking context . . . [or] whether, as a draft, these talking points were actually used in a

communication with the public"). There also appears to be a substantial amount of factual

material contained in this attachment and, as discussed above, such information is generally

subject to disclosure. See Petroleum Info., 976 F.2d at 1434 ("Under the deliberative process

privilege, factual information generally must be disclosed."). At the very least, then, CBP must

supplement its Vaughn submission before the Court can resolve this exemption claim. And if

CBP chooses to maintain its exemption claim, it should also be mindful of its duty to segregate all

non-exempt material -- an issue not adequately addressed by its current Vaughn submission.



                                                 -14-
       For essentially the same reasons, the Court also cannot resolve CBP's exemption claims

with respect to Document No. 24's five separate attachments -- Hunt Development River Bend

Talking Point_4-28-08, Tamez Property Brief 5-20-08, Fence Segment O, Tamez Property 4-23-

08, and Sabal Palm Audubon Society Refuge Summary.10 Despite being circulated to CBP staff

members for review and comment, the "draft" status of these documents is insufficient, standing

alone, to justify non-disclosure. Defenders of Wildlife v. U.S. Dep't of Agric., 311 F. Supp. 2d

44, 58 (D.D.C. 2004) ("[D]efendants' designation of a document as a 'draft' does not automatically

trigger proper withholding under Exemption 5."). Moreover, even after in camera review, the role

that these documents played in the decisionmaking process is a mystery given CBP's vague and

conclusory Vaughn submission. Here again, there is also cause for concern with regard to CBP's

duty to release "[a]ny reasonably segregable portion of these documents," see 5 U.S.C. § 552(b),

especially purely factual material, see Petroleum Info., 976 F.2d at 1434. Thus, summary

judgment will be denied without prejudice as to both parties with respect to Document No. 24's

five separate attachments and CBP must supplement its Vaughn submission if it wishes to

maintain its exemption claims.

       Finally, there are two redactions that are unique to Document No. 28. The first, which

covers the text directly after "Per OCC," is made under a claim of attorney-client privilege. After

reviewing the unredacted document, the Court has determined that this text is not a privileged

communication and therefore must be released. Although CBP clarifies that "OCC" is an

       10
          Two additional attachments -- AAR_4-29-08 Office of the Commissioner Briefing
(River Bend Resort) and AAR_5-27-08 Audubon Sabal Palm Meeting (RGV Sector) -- were
redacted under both Exemption 5 and Exemption 7(E). Because the material withheld pursuant to
Exemption 7(E) overlaps completely with that withheld pursuant to Exemption 5, and CREW has
not challenged any 7(E) exemption claims, the Court need not reach the question whether
Exemption 5 was properly invoked in those instances, and those redactions are permitted.

                                               -15-
abbreviation for Office of Chief Counsel, see Def.'s Reply at 21, the redacted material does not

contain confidential client information, nor does it solicit legal advice -- it merely acknowledges

that legal advice will be given in the future. Because the attorney-client privilege covers

"confidential communications between an attorney and his client relating to a legal matter for

which the client has sought professional advice," Mead Data, 566 F.2d at 252, this material is not

protected by the privilege and it must be released.

       Also on the first page of Document No. 28, CBP has redacted the body of an email sent on

Thursday, July 3, 2008 at 9:38 a.m. Apart from the subject line, which must be released, see n.7

supra, Exemption 5 has been properly invoked to withhold the body of the email itself. The

redacted text reflects the writer's personal opinions and recommendations regarding the

formulation of the agency's substantive response to the Hunt allegations and, consequently, there

is no question that this material is both "predecisional" and "deliberative." Because the release of

such material would offend the core policies underlying the deliberative process privilege, CBP's

withholding is justified and summary judgment will be entered in its favor on this item.

D.     Miscellaneous -- Document Nos. 1, 9, 25, 27, 31

       Of the remaining documents, two of them -- Document Nos. 25 and 31 -- have been

properly withheld by CBP. With respect to Document No. 25, "[t]he agency asserted Exemption

5 in conjunction with Exemption 7(E)." Def.'s Reply at 5 n.6. In fact, the entirety of CBP's

Exemption 5 claim is coextensive with its Exemption 7(E) claim, which in this instance is based

upon law enforcement considerations related to border security. See Vaughn Index at 9

("[I]ncludes detailed synopses of fence sectors, including vulnerabilities and vanishing points.").

Consequently, the Court need not reach the question whether Exemption 5 has been properly



                                                -16-
asserted here because Exemption 7(E), which has gone unchallenged by CREW, covers all of the

redacted material at issue. With respect to Document No. 31, the Court's in camera inspection

establishes that Exemption 5 has been properly invoked because the redacted material contains

the drafter's personal assessment of possible policy options. Such material clearly reflects "the

personal opinions of the writer" and reveals the "give-and-take of the consultative process." See

Coastal States, 617 F.2d at 866. Thus, releasing such material would contravene the purpose of

the deliberative process privilege by "stifl[ing] honest and frank communication within the

agency." See id. Accordingly, then, this material has been properly withheld by CBP pursuant to

Exemption 5.

       But for the final three documents -- Document Nos. 1, 9 and 27 -- the Court is unable to

determine, at this time, whether these documents have been properly withheld due to the lack of

detail in CBP's Vaughn submission. After examining unredacted copies of these documents in

camera, critical information remains missing -- including, for example, the documents' respective

authors, recipients, purposes or uses -- that is not evident from the face of the documents

themselves. Without such details, the Court cannot assess what role these documents played in

the decisionmaking process and, ultimately, whether Exemption 5 applies. Moreover, CBP's

characterization of these documents as "drafts" (Document No. 27) or "talking points" (Document

Nos. 1 and 9) is, without more, insufficient to establish that they are both "predecisional" and

"deliberative."11 See, e.g., Judicial Watch, 297 F. Supp. 2d at 265-66. The Court also notes that

       11
           As to Document Nos. 1 and 9, CBP asserts that "[t]here is no factual basis in the record
that the talking points were adopted, formally or informally, as CBP's position, or that the talking
points constituted anything other than 'briefing material.'" Def.'s Reply at 17-18 n.14. The
absence of such information from the record -- information that CBP itself has the burden to
furnish -- is, quite clearly, not a sufficient basis upon which to grant summary judgment in the
agency's favor.

                                                -17-
there appears to be a significant amount of purely factual material contained in these documents

and, as discussed above, such information is generally subject to disclosure. See Petroleum Info.,

976 F.2d at 1434. Similarly, if CBP chooses to continue its current exemption claims with respect

to these three documents -- which have all been redacted in full -- and supplement its Vaughn

submission, the agency must provide more detailed information to demonstrate that it has met

FOIA's "segregability" requirement. See 5 U.S.C. § 552(b); see also Trans-Pacific Policing, 177

F.3d at 1027. Accordingly, both parties' motions will be denied without prejudice as to the

exemption claims relating to Document Nos. 1, 9 and 27.

                                         CONCLUSION

       For the reasons stated above, both parties' motions for partial summary judgment will be

granted in part and denied in part. CREW's motion will be granted in its entirety with respect to

the Exemption 5 claims in Document Nos. 10, 11, 13, 14, 17, 19, 20, and 23, and it will be

granted in part and denied in part with respect to the Exemption 5 claims in Document Nos. 12,

15, 16, 18, 21, 22, 24, and 28. CBP's motion will be granted in its entirety with respect to

Document Nos. 25 and 31, and it will be granted in part and denied in part with respect to the

Exemption 5 claims in Document Nos. 12, 15, 16, 18, 21, 22, 24, and 28. Both parties' motions

will be denied without prejudice as to the Exemption 5 claims in Document Nos. 1, 9 and 27 and

as to the relevant attachments within Document Nos. 22 and 24. Judgment will also be entered in

favor of CBP on all withholdings made pursuant to Exemptions 6 and 7(E). A separate Order

accompanies this Memorandum Opinion.




                                                -18-
                                        /s/
                                 JOHN D. BATES
                             United States District Judge


Dated:   September 1, 2009




                             -19-